UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7549



DAVID WALKER LAMB,

                                           Petitioner - Appellant,

          versus


WARDEN, NOTTOWAY CORRECTIONAL CENTER,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-99-668-7)


Submitted:   February 9, 2001             Decided:    March 12, 2001


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Walker Lamb, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Walker Lamb seeks to appeal the district court’s order

dismissing his petition filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 2000).   Lamb’s case was referred to a magistrate judge pur-

suant to 28 U.S.C. § 636(b)(1)(B) (1994).      The magistrate judge

recommended that relief be denied and advised Lamb that failure to

file timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Lamb failed to object to the magistrate

judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.       Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).     Lamb has waived appellate review by

failing to file objections after receiving proper notice.    We ac-

cordingly deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                  2